Citation Nr: 1241852	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-36 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral hearing loss.

2.  Entitlement to a disability rating in excess of 10 percent for tinnitus.  


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from October 1967 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which reopened the Veteran's claims for service connection for hearing loss and tinnitus and granted service connection for these disabilities.  A 10 percent disability rating was assigned for tinnitus and a noncompensable (0%) disability rating was assigned for the Veteran's service-connected hearing loss.  

The April 2009 rating decision also denied entitlement to a disability rating in excess of 10 percent for the service-connected residuals of a fracture of the 4th and 5th metacarpal for the right hand.  While this issue was included on the June 2010 Statement of the Case (SOC), the Veteran did not file a substantive appeal on this issue.  On the VA Form 9 dated August 2010 he only provided arguments related to tinnitus and hearing loss.  


FINDINGS OF FACT

1. T he Veteran's service-connected bilateral hearing loss is manifested by Level I hearing in both ears.  

2.  A 10 percent evaluation is currently in effect for the Veteran's tinnitus, which is the maximum schedular evaluation assignable for tinnitus whether perceived as unilateral or bilateral in nature. 


CONCLUSIONS OF LAW

1. The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.383, 4.85, 4.86, Diagnostic Code 6100 (2012). 

2.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. §1155 (West 2002 & Supp. 2010); 38 C.F.R. §4.87, Diagnostic Code 6260 (2012); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

This appeal arises from the Veteran's disagreement with the initial disability ratings assigned following the grant of service connection for bilateral hearing loss and tinnitus.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  VA has obtained service treatment records; VA treatment records; VA examination reports; assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present statements and evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Accordingly, the appellant is not prejudiced by a decision at this time.

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

The Veteran's appeal is from the initial disability rating assigned upon the award of service connection for hearing loss and tinnitus disabilities.  The entire body of evidence is for consideration.  Consistent with the facts found, separate ratings can be assigned for separate periods of time, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining a disability evaluation, the VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record, and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).



II.  Hearing Loss

The Veteran asserts that his bilateral hearing loss warrants a compensable disability rating.  

In December 2008, a VA outpatient audiology evaluation of the Veteran was conducted.  Audiology testing revealed the following results:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
10
15
60
80
41.25
100
I
LEFT
15
10
65
70
40
100
I

The examiner indicated that, despite moderate to severe high-frequency sensorineural hearing loss, the Veteran's word recognition ability was excellent.  He did not wish to pursue amplification (hearing aids) at the time of the evaluation.

In March 2009 a VA audiology Compensation and Pension examination of the Veteran was conducted.  The Veteran reported that he often had to ask to have words repeated by saying "huh" and "what" during conversation.  

Audiology testing revealed the following results:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
20
15
75
75
46.25
96
I
LEFT
20
15
60
70
41.25
100
I

The examiner indicated that the only functional impairment on daily activities was the Veteran having to say "huh" and "what" a lot due to difficulty hearing.

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing. See Lendenman v. Principi, 3 Vet. App. 345 (1992); 38 C.F.R. § 4.85 . 

The noncompensable evaluation for bilateral hearing loss was assigned under Diagnostic Code 6100.  Under the rating criteria, the basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity, as measured by the results of controlled speech discrimination testing (Maryland CNC) together with the average decibel threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 hertz.  These test results are entered into a table of the rating schedule (Table VI) to determine the auditory acuity level of each ear (ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness), and these auditory acuity levels are entered into another table (Table VII) of the rating schedule to determine the percentage disability rating.  38 C.F.R. § 4.85. 

Applying the rating criteria to the findings noted above, all of the VA examinations result in Level I hearing acuity for the right and left ears.  See 38 C.F.R. § 4.85, Table VI.  Applying the Roman numeral designations for each ear to Table VII results in a noncompensable evaluation for hearing impairment.  38 C.F.R. §§ 3.383, 4.85(h), Table VII.  Staged ratings are not required.  38 U.S.C.A. § 5110; see also Hart, 21 Vet. App. at 508. 

The provisions of 38 C.F.R. § 4.86 pertaining to exceptional patterns of hearing loss are not for application as the requirements have not been met. 

The Veteran genuinely believes that his bilateral hearing loss should be compensable.  He is competent to report his symptomatology.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the rating evaluation of bilateral hearing loss and his views are of no probative value.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  While the Veteran asserts that his bilateral hearing loss warrants a compensable disability rating, the audiology evidence of record reveals that his speech recognition ability is "excellent."  Also, despite his assertions of needing to ask for conversation to be repeated by saying "huh" and "what," he has refused medical offers of hearing aid amplification.  

The audiometric test results do not provide a basis for a compensable rating for bilateral hearing loss at any time. The preponderance of the evidence is against the claim; there is no doubt to be resolved; and a compensable rating for bilateral hearing loss is not warranted. 

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116  . 

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain degrees of hearing impairment, but the medical evidence reflects that such is a degree of hearing loss is not present.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required hospitalization due to his hearing problem, and marked interference of employment has not been shown nor alleged.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required. 

III. Tinnitus

The Veteran seeks a higher rating for tinnitus and claims that he has constant ringing in his ears. 

The Veteran has been assigned a 10 percent rating for his service-connected tinnitus effective the original date of service connection.  Tinnitus is rated under Diagnostic Code 6260 which provides for a 10 percent rating for the disability.  38 C.F.R. § 4.87, Diagnostic Code 6260.  The Veteran is limited to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral or how severe or loud it is.  38 C.F.R. §§ 4.25(b), 4.87, Diagnostic Code 6260 Note (2); see also, Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Accordingly, the Veteran's service-connected tinnitus has been assigned the maximum schedular rating available. 38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, an increased rating is not warranted.  Sabonis v. Brown, 6 Vet. App. 426   (1994). 

The medical evidence from the December 2008 and March 2009 VA audiology examinations of the Veteran indicates that the he experiences ringing in the ears.  He also reported symptoms of constant ringing in his ears in his December 2009 notice of disagreement and his August 2010 substantive appeal.  He has not reported any other symptoms such as dizziness, staggering, or vertigo which would warrant a diagnosis of a more serious disability such as peripheral vestibular disease or Meniere's disease.  

Again, the Veteran does not qualify for extra-schedular consideration for his service-connected tinnitus.  His tinnitus does not result in an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The record does not establish that the rating criteria are inadequate. To the contrary, the very symptoms that the Veteran describes and the findings made by the VA examiner are the symptoms of tinnitus manifested by ringing in the ears, which are exactly those included in the criteria contemplated by the rating schedule.  The schedular criteria are not inadequate for rating this Veteran's tinnitus. The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Id. 


ORDER

A compensable disability rating for bilateral hearing loss is denied.

A disability rating in excess of 10 percent for tinnitus is denied.  



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


